Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James K. Robinson appeals the district court’s orders granting the Appellees’ motion in limine to exclude Robinson’s experts, granting summary judgment in favor of the Appellees on Robinson’s claims of medical malpractice, and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Robinson v. King, No. 2:09-cv-00418-RAJ-TEM (E.D. Va. Oct. 29 & Nov. 12, 2010; Feb. 3, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.